Eberhaedt, Judge.
Proof that the defendant, fully clothed and engaged in no activity beyond the drinking of a can of beer while sitting in the living room of her home with two adult men, likewise fully clothed and engaged, and four other women who were dressed in “shorty pajamas” and “peek-a-boo” bras—though exposing no parts of their person except the legs—who were also drinking beer while all carried on a general conversation which was neither boisterous nor profane will not support a conviction under Code § 26-6102 for maintaining a lewd house. There was no evidence of any adultery or fornication being committed in the house other *132than proof of the circumstance that it bore the reputation of being a place where lewd people stayed. That is not enough. Frazier v. State, 93 Ga. App. 204 (2) (91 SE2d 85); Line-barker v. State, 74 Ga. App. 262 (39 SE2d 730); Ward v. State, 14 Ga. App. 110 (80 SE 295).
Decided February 4, 1965.
Sullivan, Herndon & Smith, John J. Sullivan, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor, Sylvan A. Garjunkel, contra.

Judgment reversed.


Nichols, P. J., and Pannell, J., concur.